                             Case 1:21-cr-00041-JL Document 39 Filed 03/19/21 Page 1 of 1

AO 442 (Rev. 1 1/11) Arrest Warrani




                                           United States District Court [;;^[|(g[lD\^IlI7^
                                                                  for the
                                                                                                                  MAR 1 5 2021
                                                         District of New Hampshire                                                    u
                      United Stales of America
                                                                                                          US MARSHALS SERVICE
                                  V.                                )
                                                                            Case No.    1;21-cr-41-JL-06/06
                                                                    )
                          ARIA DIMEZZO                              )
               (FORMERLY JAMES BAKER)                               )
                                                                    )
                                                                    )
                               Defendani


                                                       ARREST WARRANT
To;       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United Slates magistrate judge wiliwHit.unnecessary delay
                             ARIA DIMEZZO (FORMERLY JAMES BAKER)
(name ofperson to be arrested)

who is accused of an offense or violation based on the following document filed with the court:

    Indictment             □    Superseding Indictment      □ Information       CD Superseding Information            O Complaint
□ Probation Violation Petition               □ Supervised Release Violation Petition      O Violation Notice          □ Order of the Court

This offense is briefly described as follows:

  Count 1: 18 U.S.C. §§ 371, 1960(a) and (b)(1)(B) - Conspiracy to Operate Unlicensed Money Transmitting Business
  Counts 2 and 3; 18 U.S.C. §§ 1960(a) and (b)(1)(B) and (C) - Operation of Unlicensed Money Transmitting Business
  Count 4: 18 U.S.C. §§ 1343, 1349 - Conspiracy to Commit Wire Fraud
  Count 5 through 20: 18 U.S.C. §§ 1343 - Wire Fraud
  Count 21: 18 U.S.C. § 225 - Continuing Financial Crimes Enterprise
  Count 22: 18 U.S.C. § 1956(a)(3)(B) - Money Laundering



Date:          03/15/2021
                                                                                           issui>ig officer's signalurc-


Cily and state:          Concord, New Hampshire                                         Megan Cahill, Deputy Clerk
                                                                                             Prinied name and title



                                                                  Return

          This warrant was received on (date)                           , and the person was arrested on (date)            3 / / f? /'x!
at (city and slate)                    d!i                                                     RRANT EXEC^JiK

Date:       3 // T/JJ
               7                                                                          Arresting officer's sig'nWS^




                                                                                             Printed name and title
